Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/24/2021.  These drawings are acceptable.

Election/Restrictions
Claims 1-2, 6, 8, 10-15, 18, 19, 21 are allowable. Claims 3, 7, 16, 17 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species A, B, and C, as set forth in the Office action mailed on 8/4/2020, is hereby withdrawn and claims 3, 7, 16, 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 2/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.  10215097 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Koichiro Nakamura on 3/10/2021.

The application has been amended as follows: 

6. (Currently Amended) The system of claim 2, 
wherein a second engine system is a variable frequency generator system, and 
Fahrenheit (F) and about 550 degrees F.  


8. (Currently Amended) The system of claim 1, 
wherein the fuel system comprises a fuel tank and an outlet line extending to the combustor of the gas turbine engine, 
wherein the fuel in the fuel system is configured to receive the heat from the fuel-oil heat exchanger which is located between the fuel tank and the outlet line.
  
10. (Currently Amended) The system of claim 1, 
wherein during operation of the gas turbine engine the fuel-oil heat exchanger defines a fuel inlet temperature, a fuel outlet temperature, an oil inlet temperature, and an oil outlet temperature, wherein the fuel inlet temperature is up to about 200 degrees [[F]] Fahrenheit (F), 
wherein the fuel outlet temperature is between about 450 degrees F and about 600 degrees F, 
wherein the oil inlet temperature is between about 450 degrees F and about 600 degrees F, and 
wherein the oil outlet temperature is up to about 250 degrees F.  

15. (Currently Amended) A system for managing thermal transfer, the system comprising: 
a gas turbine engine; 
and 
a fuel system, the fuel system comprising: 
a deoxygenation unit for deoxygenating a fuel in the fuel system; and 
a fuel-oil heat exchanger in flow communication with the deoxygenation unit and in thermal communication with the lubrication oil in the main lubrication oil system, the fuel-oil heat exchanger, during operation of the gas turbine engine, defining a fuel inlet temperature, a fuel outlet temperature, an oil inlet temperature, and an oil outlet temperature, the fuel inlet temperature being up to about 200 degrees [[F]] Fahrenheit (F), the fuel outlet temperature being between about 450 degrees F and about 600 degrees F, the oil inlet temperature being between about 450 degrees F and about 600 degrees F, and the oil outlet temperature being up to about 250 degrees F; 
a supplemental fuel pump in flow communication with the fuel-oil heat exchanger for increasing the pressure of the fuel; and 
a fuel metering unit comprising a fuel bypass valve, a fuel metering valve, and a booster pump, 
wherein the fuel bypass valve is positioned at least partially upstream of the deoxygenation unit, 
wherein the fuel metering unit is located downstream of the supplemental fuel pump and is configured to split substantially all of the fuel after being heated and deoxygenated for delivery to one of a combustor and the fuel bypass valve, 
wherein the fuel bypass valve sending a first portion of the fuel after being heated and deoxygenated to the deoxygenation unit through a first bypass conduit and a second portion of the fuel after being heated and deoxygenated to the booster pump through a second bypass conduit.  


a second engine system utilizing a second oil for heat transfer, 
wherein the fuel-oil heat exchanger of the fuel system is a first fuel-oil heat exchanger, 
wherein the fuel system further comprises a second fuel-oil heat exchanger, 
wherein the second fuel-oil heat exchanger is in thermal communication with the second oil from the second engine system and the fuel from the fuel system for removing heat from the second engine system.  


19. (Currently Amended) A method for operating a system for managing thermal transfer, the method comprising: 
operating a gas turbine engine, a main lubrication oil system operable with the gas turbine engine for providing the gas turbine engine with a lubrication oil comprising an ionic liquid or an ionic liquid blend, and a fuel system, the fuel system comprising a deoxygenation unit for deoxygenating a fuel in the fuel system, and a fuel-oil heat exchanger in flow communication with the deoxygenation unit and in thermal communication with the lubrication oil in the main lubrication oil system; and 
providing the fuel to a fuel inlet of the fuel-oil heat exchanger at a temperature of up to about 200 degrees Fahrenheit (F); 
providing the fuel to a fuel outlet of the fuel-oil heat exchanger at a temperature between about 450 degrees F and about 600 degrees F; 
providing the lubrication oil to an oil inlet of the fuel-oil heat exchanger between about 450 degrees F and about 600 degrees F; and 

wherein the fuel system further comprises: 
a supplemental fuel pump in flow communication with the fuel-oil heat exchanger for increasing the pressure of the fuel; and 
a fuel metering unit comprising a fuel bypass valve, a fuel metering valve, and a booster pump, 
wherein the fuel bypass valve is positioned at least partially upstream of the deoxygenation unit, 
wherein the fuel metering unit is located downstream of the supplemental fuel pump and splits substantially all of the fuel after being [[a]] heated and deoxygenated [[fuel]] for delivery to one of a combustor and the fuel bypass valve, and 
wherein the fuel bypass valve sends a first portion of the fuel after being heated and deoxygenated [[fuel]] to the deoxygenation unit through a first bypass conduit and a second portion of the fuel after being heated and deoxygenated [[fuel]] to the booster pump through a second bypass conduit.  

Reasons for Allowance
Claims 1-3, 6-8, 10-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Miller et al (US Patent No 10215097 as referenced in OA dated 11/24/2020).
Regarding claims 1, 15, 19, Miller discloses a system for managing thermal transfer.  However, the terminal disclaimer filed 2/24/2021 is proper and overcomes this prior art.  These claims are allowable for similar reasons to those described in Parent Application 15/041224, and also known as US Patent No 10215097 which is referenced in OA dated 11/24/2020.
Regarding claims 2-3, 6-8, 10-14, 16-18, 21, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741